Citation Nr: 1738904	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-37 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to July 1987.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction of the case has since been transferred to the RO in St. Petersburg, Florida.

The Veteran was afforded a hearing before the undersigned Veteran Law Judge in July 2012.  A transcript of the hearing has been associated with the claims file.  The appeal was remanded in October 2014, March 2016 and February 2017 for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2017 remand directed the RO to provide an addendum opinion to the August 2015 VA examination to determine whether it is at least as likely as not that a current bilateral knee disorder is etiologically related to service.  The examiner was instructed to provide an opinion and rationale for any bilateral knee disorder the Veteran had during the pendency of the appeal.

A new opinion was received in March 2017.  The examiner cited to evidence suggesting degenerative changes, bilateral patellar tendinitis, and a meniscus tear, but it is unclear what exactly the current diagnosis is from this report. Moreover, the examiner did not consider the Veteran's lay contentions, which are very clearly outlined in a July 2012 VA examination report.  In view of this, and to resolve any confusion, a new VA examination should be conducted to ascertain the exact nature of the disability (or disabilities) and the etiology, with full consideration of lay contentions.


The Board strongly regrets the additional delay in adjudication of the Veteran's claim that another remand will entail; however, as noted above, the Veteran is entitled to the full development as previously requested by the Board, and the Board fails as a matter of law if that development is not undertaken.  Therefore, the Board will make a further attempt to ensure that all requested development is completed.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding medical providers from whom he has received treatment for his knees.  If any medical providers are identified, take all appropriate action to obtain those records.

2. Afford the Veteran a new VA examination, with a  qualified medical professional with experience in orthopedic disorders.  This examiner must review the entire claims file and interview the Veteran. All testing deemed necessary must be performed by the examiner.

The examiner is requested to clarify the current diagnosis/diagnoses and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disability of the knees is etiologically related to service.  The examiner is requested to note that the Veteran's records suggest degenerative changes, bilateral patellar tendonitis, and a meniscus tear.  In reaching the determination as to etiology, the examiner is requested to consider the Veteran's full lay contentions, including those made during the July 2012 hearing.  The examiner should also address private treatment records from Kendall Pain Relief Center (09/14/2012), which mention arthritis of the knee; Miami VA treatment records (08/28/2009, 10/20/2009, and 10/28/2009), which state an x-ray shows osteoarthritis of the knee; and San Juan VA treatment records (11/25/2008), which note impressions of degenerative changes in both knees.  

All opinions must be supported by a rationale.

3. After completion of the foregoing, the RO should again review the claim for service connection for a bilateral knee disability.  If the determination remains adverse, the RO must issue an updated SSOC, and provide the Veteran an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

